Case 17-20621-CMB       Doc 152    Filed 09/10/19 Entered 09/10/19 14:02:46       Desc Main
                                  Document      Page 1 of 1


                IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA
  In Re:                             )
                                     )
  BARRETT, TIMOTHY M.                )  Case No. 17-20621-CMB
                                     )
  Debtor,                            )  Chapter 7
                                     )
  BARRETT, TIMOTHY M.                )  Doc. No.
                                     )  Related to Doc. No. 113, 120, 136, 138
  Movant,                            )
  ROSEMARY C. CRAWFORD, TRUSTEE,     )  Hearing Date: 9/12/19@2:00pm
  Respondent.                        )
                                     )
                                     )
                                     )

                               ORDER OF COURT
                      APPROVING MOTION FOR ADJOURNMENT


                       10th day of ______________,
        AND NOW, this ____           September     2019, upon consideration of the within

 Motion for Adjournment it is,

        ORDERED, ADJUDGED, and DECREED that said Motion has been GRANTED and

                                                   CANCELLED
 the hearing scheduled for September 12, 2019, is adjourned       and rescheduled to
                                                            to _______________________
   October 17
 _______________________,    9 at ________________;
                          201__    2:45 p.m.

        OR IN THE ALTERNATIVEE, it is,

        ORDERED, ADJUDGED, and DECREED that the Trustee is excused from attending the

 September 12, 2019 Hearing.

FILED
9/10/19 1:55 pm
CLERK
U.S. BANKRUPTCY
COURT - WDPA                                           _______________________________
                                                                 Chief Judge Carlota Böhm
                                                            United States Bankruptcy Judge
